Citation Nr: 0804279	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  07-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, including removal of rheumatoid nodules, to 
include as due to exposure to herbicides.  

2.  Entitlement to service connection for a left knee 
disability, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a right foot 
disability, to include as due to exposure to herbicides.  

4.  Entitlement o service connection for colon polyps, to 
include as due to exposure to herbicides.  

5.  Entitlement to service connection for Peyronie's disease, 
to include as due to exposure to herbicides.  

6.  Entitlement to service connection for kidney stones, to 
include as due to exposure to herbicides.  


7.  Entitlement to service connection for bilateral inguinal 
hernias, to include as due to exposure to herbicides.  

8.  Entitlement to service connection for cataracts, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In October 2007, the veteran testified at a personal Travel 
Board hearing before the undersigned.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and rheumatoid arthritis, orthopedic disabilities including 
those affecting the left knee and right foot, colon polyps, 
Peyronie's disease, kidney stones, inguinal hernias, and/or 
cataracts.  

3.  Rheumatoid arthritis was not manifest during service, was 
not manifest within one year of separation, and is not 
attributable to service.

4.  A left knee disability is not attributable to service.  

5.  A right foot disability is not attributable to service.  

6.  Colon polyps are not attributable to service.  

7.  Peyronie's disease is not attributable to service.  

8.  Kidney stones are not attributable to service.  

9.  Bilateral inguinal hernias are not attributable to 
service.  

10.  Cataracts are not attributable to service.  





CONCLUSIONS OF LAW

1.  Rheumatoid arthritis may not be presumed to be the result 
of herbicide exposure during active military service, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  A left knee disability may not be presumed to be the 
result of herbicide exposure during active military service 
and was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

3.  A right foot disability may not be presumed to be the 
result of herbicide exposure during active military service 
and was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

4.  Colon polyps may not be presumed to be the result of 
herbicide exposure during active military service and was not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

5.  Peyronie's disease may not be presumed to be the result 
of herbicide exposure during active military service and was 
not incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

6.  Kidney stones may not be presumed to be the result of 
herbicide exposure during active military service and was not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

7.  Bilateral inguinal hernias may not be presumed to be the 
result of herbicide exposure during active military service 
and was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  
.  

8.  Cataracts may not be presumed to be the result of 
herbicide exposure during active military service and was not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and pertinent post-service medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his claimed disabilities are related to 
his period of honorable service, as the standards of the 
Court's recent decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, none of the veteran's service medical records 
show treatment for the claimed disabilities.  Also 
significant is the fact that the claimed disabilities were 
first identified years after his period of honorable service.  
In light of these findings, the second and third prongs of 
McLendon have not been met.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Service Connection on the Basis of Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era, and is therefore presumed to have been exposed 
to Agent Orange or other herbicide agents during that time.

However, rheumatoid arthritis, orthopedic disabilities 
including those affecting the left knee and right foot, colon 
polyps, Peyronie's disease, kidney stones, inguinal hernias, 
and cataract, are not among the diseases specified in 
38 U.S.C.A. § 1116(a).  Based on the provisions outlined 
above, the Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Accordingly, rheumatoid arthritis, orthopedic disabilities 
including those affecting the left knee and right foot, colon 
polyps, Peyronie's disease, kidney stones, inguinal hernias, 
and cataracts, may not be presumed to have been incurred 
during active military service due to herbicide exposure 
including Agent Orange exposure and service connection is not 
warranted for any of those claimed disabilities on that 
basis.  

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  


Service Connection on a Direct Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Rheumatoid Arthritis, including Removal of Rheumatoid Nodules

In his personal hearing testimony and correspondence of 
records, the veteran contended that arthritis was diagnosed 
in the 1970's or 1980's.  He indicated that he was told that 
there was something strange going on with the connective 
tissues of his body.  He also stated that rheumatoid 
arthritis was unusual for males.  The veteran was separated 
from service in January 1968.  

Post-service, the veteran received private medical treatment.  
The medical treatment included regular examinations dated 
from the 1970's onward.  In November 1979, it was initially 
noted that the veteran had begun having multiple joint 
discomfort.  In October 1980, it was noted that the veteran 
was probably showing some abnormality of prostaglandin 
synthesis in that he developed some arthralgia with minimal 
basal fibrosis.  He was put on Indocin for his joint 
symptoms.  He was diagnosed as having arthralgia syndrome.  
In October 1981, the veteran was told that his symptoms were 
suggestive of rheumatoid arthritis.  The diagnosis continued 
to be questioned, but by 1989, the veteran was noted to 
definitively have rheumatoid arthritis.  In June 1991, the 
veteran was placed on Gold therapy.  It was noted that the 
rheumatoid arthritis had worsened in his knees and feet.  In 
July 1992, the veteran was noted to have inflammatory 
arthritis of the left wrist.  In October 2002, a rheumatoid 
nodule of the right hallux was excised.  In February 2006, x-
rays revealed severe erosive rheumatoid arthritis in the 
hands.  

In sum, the service medical records are negative for 
arthritis.  The veteran denied joint pain when he was 
separated.  The silence and the normal findings constitute 
negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Post-service, arthritis was not manifest or diagnosed within 
the initial year following the veteran's separation from 
service.  

Thus, there is no inservice documentation of arthritis.  The 
service medical records are devoid of any symptoms of 
arthritis.  Following service, arthritis was not manifest nor 
diagnosed within one year of separation from service.  

In the late 1970's, approximately a decade after service 
discharge, the veteran was first noted to having joint pain.  
Thereafter, rheumatoid arthritis was diagnosed.  

There is no competent medical evidence of any link between 
his the post-service diagnosis of rheumatoid arthritis, to 
include rheumatoid nodules, and service.  As noted, the 
veteran is not competent to make this causal link or to state 
the etiology of his rheumatoid arthritis.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The competent evidence 
does not establish that arthritis began in service or within 
one year of separation.  Thus, there was no chronic 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that 
approximately 10 years after such separation, the veteran had 
manifestations of arthritis.  Despite the veteran's 
contentions that his rheumatoid arthritis is related to 
service, the record is devoid of supporting evidence.  In 
essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

Accordingly, service connection is not warranted.  


Left Knee Disability

In his personal hearing testimony and correspondence of 
records, the veteran contended that while he did not sustain 
any injury to his left knee during service, he did perform 
physical training.  The veteran indicated that he left knee 
disability was related to his rheumatoid arthritis.  

The service medical records are negative for any complaints, 
finding, treatment, or diagnosis of a left knee disease or 
injury.  On his separation examination, the veteran's 
examination of the lower extremities and musculoskeletal 
system was normal.  

Post-service, the veteran was afforded annual private 
physical examinations.  In November 1979, it was initially 
noted that the veteran had struck his left knee in March 
1978.  The injury was quite painful and required the use of 
crutches.  

In June 2005, the veteran underwent a medial meniscal 
debridement of the left knee.  At that time, it was noted 
that the veteran had a 12 week history of progressive 
worsening medially directed knee pain after the veteran 
sustained a twisting injury.  Physical examination with 
magnetic resonance imaging (MRI) was consistent with meniscal 
tear.  

In sum, the service medical records are negative for left 
knee disease or injury.  The veteran denied joint pain when 
he was separated.  The absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran suffered from left knee disability in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey.

Post-service, the veteran injured his left knee in March 1978 
and again in 2005.  These injuries clearly post-dated service 
and are unrelated thereto.  Thus, there is no inservice 
documentation of any left knee injury, disease, or diagnosed 
disability.  The service medical records are devoid of any 
symptoms of left knee disability.

In the late 1970's, approximately a decade after service 
discharge, the veteran first injured his left knee.  He 
injured it again almost 3 decades later.  There is no 
competent medical evidence of any link between his the post-
service diagnosis of a torn meniscus or any other left knee 
disability and service.  As noted, the veteran is not 
competent to make this causal link or to state the etiology 
of his left knee disability.  

The competent evidence does not establish that a left knee 
disability began in service.  Thus, there was no chronic 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that 
approximately 10 years after such separation, the veteran 
initially injured his left knee when it was struck.  In 2005, 
he tore his medial meniscus.  The veteran's current left knee 
disability is due to post-service injury and is unrelated to 
service.  

The veteran also contends that his left knee disability is 
secondary to rheumatoid arthritis.  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  A claim for secondary service connection 
generally requires competent evidence of a causal 
relationship between the service- connected disability and 
the nonservice-connected disease or injury.  Jones (Wayne L.) 
v. Brown, 7 Vet. App. 134 (1994).  There must be medical 
evidence of a current disability; evidence of a service-
connected disability; and medical evidence of a nexus between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

However, service connection for rheumatoid arthritis has been 
denied.  Thus, there is no basis to grant secondary service 
connection.  

Accordingly, service connection is not warranted.  




Right Foot Disability

In his personal hearing testimony and correspondence of 
records, the veteran stated that he did not suffer any injury 
to the right foot during service, but underwent 
reconstructive foot surgery after service.  The veteran 
indicated that this right foot surgery was necessary due to 
his rheumatoid arthritis.  

The service medical records are negative for any complaints, 
finding, treatment, or diagnosis of a right foot disease or 
injury.  On his separation examination, the veteran's 
examination of the lower extremities and musculoskeletal 
system was normal.  

In June 1990, it was noted that the veteran had developed 
symptoms consistent with a Morton's neuroma of the right 
foot.  In August 2004, the veteran had right foot surgery.  
He underwent a proximal crescentic osteotomy, distal soft 
tissue procedure, and DuVries arthroplasty of the 2nd, 3rd, 
4th, and 5th toes.  At that time, it was noted that the 
veteran had a longstanding history of progressively worsening 
deformity of the right forefoot.  

In sum, the service medical records are negative for right 
foot disease or injury.  The veteran denied joint pain when 
he was separated.  Post-service, the veteran underwent right 
foot surgery over three decades after he was separated from 
service.  There is no inservice documentation of any right 
foot injury, disease, or diagnosed disability.  The service 
medical records are devoid of any symptoms of right foot 
disability.  The competent evidence does not establish that a 
right foot disability began in service.  Thus, there was no 
chronic disability shown during service.  Further, there is 
no continuity of symptomatology following service.  There is 
no record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that decades 
after such separation, the veteran required right foot 
surgery.  There is no suggestion or evidence that it was 
necessitated to or related to any incident during service.  

The veteran also contends that his left knee disability is 
secondary to rheumatoid arthritis.  However, as noted, 
service connection for rheumatoid arthritis has been denied.  
Thus, there is no basis to grant secondary service 
connection.  

Accordingly, service connection is not warranted.  


Colon Polyps

In his personal hearing testimony and correspondence of 
records, the veteran indicated that he did not have bleeding 
of the rectum during service.  

The service medical records reflect that in June 1966, the 
veteran underwent treatment for diarrhea.  The diagnosis was 
nonspecific diarrhea.  Otherwise, the service medical records 
are negative for any complaints, finding, treatment, or 
diagnosis of colon disease or injury.  On his separation 
examination, the veteran's anus and rectum examination was 
normal.  

Post-service, the veteran received private medical treatment.  
The medical treatment included regular examinations dated 
from the 1970's onward.  In 1972, the veteran had bright red 
blood in his stools.  He was diagnosed as having polyps, as 
shown on a sigmoidoscopy.  The polyps caused rectal bleeding.  
In 1977, he underwent a barium enema which confirmed the 
presence of 2 to 3 polyps.  In 1978, he underwent removal of 
a polyp via colonoscopy.  Thereafter, the veteran continued 
to be treated for his rectal polyps.  A July 1991 colonoscopy 
revealed 3 polyps.  A May 1997 colonoscopy revealed a polyp 
and diverticulosis.  The veteran underwent a polypectomy.  
The veteran continued to be treated thereafter.

In sum, the service medical records are negative for colon 
polyps.  Although the veteran was treated for diarrhea, no 
colon polyps were noted at that time or on the subsequent 
separation examination.  The veteran's rectal examination was 
specifically shown to be normal.  

Post-service, colon polyps were not manifest or diagnosed 
until the early 1970's, over three years after service 
separation.  There is no competent medical evidence of any 
link between his the post-service diagnosis of colon polyps 
and service.  As noted, the veteran is not competent to make 
this causal link or to state the etiology of his colon 
polyps.  

The competent evidence does not establish that colon polyps 
began in service.  Thus, there was no chronic disability 
shown during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that approximately 3 years 
after such separation, the veteran had manifestations of 
colon polyps when he had rectal bleeding.  Despite the 
veteran's contentions that he his colon polyps are related to 
service, even though he denies inservice symptoms, the record 
is devoid of supporting evidence of any causal relationship.  
In essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See Mense.

Accordingly, service connection is not warranted.  


Peyronie's Disease

In his personal hearing testimony and correspondence of 
records, the veteran stated that he did not suffer any injury 
to the groin area during service.  

The service medical records are negative for any complaints, 
finding, treatment, or diagnosis of genital disease or 
injury.  On his separation examination, the veteran's 
examination of the genitourinary system was normal.  

Post-service, the veteran received private medical treatment.  
The medical treatment included regular examinations dated 
from the 1970's onward.  In November 1979, it was initially 
noted that the veteran had developed symptoms of Peyronie's 
disease.  His symptoms had grown progressively worse.  
However, by an October 1981 examination, the veteran was no 
longer having any problems.  A September 1983 examination 
confirmed that the Peyronie's disease was non-progressive and 
asymptomatic.  This remained the status of his Peyronie's 
disease.

In sum, the service medical records are negative for 
Peyronie's disease.  Post-service, the veteran began having 
symptoms of Peyronie's disease in 1979, approximately 10 
years after he was discharged from service.  The competent 
evidence does not establish that Peyronie's disease began in 
service.  Thus, there was no chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that about one decade after such 
separation, the veteran had Peyronie's disease.  There is no 
etiological relationship established between his Peyronie's 
disease and service.  

Accordingly, service connection is not warranted.  


Kidney Stones

In his personal hearing testimony and correspondence of 
records, the veteran stated that he did not have any symptoms 
of kidney stones during service such as passing blood, 
painful urination, or unexplained back pain.  

The service medical records are negative for any complaints, 
finding, treatment, or diagnosis of kidney disease or injury.  
On his separation examination, the veteran's examination of 
the genitourinary  system was normal.  

Post-service, in 1988, a kidney stone was suspected on 
pyelogram.  Private medical records subsequently dated in 
July 1992 noted that the veteran's kidneys were functioning 
normally.  

In sum, the service medical records are negative for kidney 
stones.  Post-service, the veteran had a kidney stone 20 
years after he was discharged from service.  The competent 
evidence does not establish that kidney stone disease began 
in service.  Thus, there was no chronic disability shown 
during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that about two decades after 
such separation, the veteran had kidney stone disease.  There 
is no etiological relationship established between his kidney 
stone disease and service.  

Accordingly, service connection is not warranted.  


Bilateral Inguinal Hernias

The service medical records are negative for any complaints, 
finding, treatment, or diagnosis of hernia disease or injury.  
On his separation examination, the veteran's examination of 
the abdomen and viscera, including hernia, was normal.  

Post-service, in 1984, the veteran was seen for a right 
inguinal hernia.  More recently, in June 2002, the veteran 
underwent a left inguinal herniorrhaphy for a symptomatic 
left inguinal hernia.  

In sum, the service medical records are negative for a 
hernia.  Post-service, the veteran first had a hernia about 
15 years after he was discharged from service.  The competent 
evidence does not establish that hernia disease began in 
service.  Thus, there was no chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that over a decade after such 
separation, the veteran had a right hernia in 1984 and then a 
left hernia in 2002.  There is no etiological relationship 
established between his hernias and service.  

Accordingly, service connection is not warranted.  





Cataracts

In his personal hearing testimony and correspondence of 
records, the veteran stated that he did not suffer any 
traumatic injury to the eyes during service.

The service medical records reflect that on entrance, the 
veteran was noted to have myopia and impaired visual acuity, 
but cataracts were not present.  The veteran underwent an eye 
examination in May 1966.  The veteran did not have cataracts 
at that time.  On his separation examination, myopia was 
noted and the veteran demonstrated impaired visual acuity, 
but cataracts were not present.  

Post-service, in February 1985, private medical records 
revealed that the veteran had a cataract in his right eye.  
Another cataract in his left eye was shown in February 1987.  

In sum, the service medical records are negative for 
cataracts.  Post-service, the veteran first had a cataract 
about 15 years after he was discharged from service.  The 
competent evidence does not establish that cataract disease 
began in service.  Thus, there was no chronic disability 
shown during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that over a decade after such 
separation, the veteran had a right cataract in 1985 and then 
a left cataract in 1987.  There is no etiological 
relationship established between his cataracts and service.  

Accordingly, service connection is not warranted.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for rheumatoid arthritis, including 
removal of rheumatoid nodules, to include as due to exposure 
to herbicides, is denied.  

Service connection for a left knee disability, to include as 
due to exposure to herbicides, is denied.

Service connection for a right foot disability, to include as 
due to exposure to herbicides, is denied.

Service connection for colon polyps, to include as due to 
exposure to herbicides, is denied.

Service connection for Peyronie's disease, to include as due 
to exposure to herbicides, is denied.

Service connection for kidney stones, to include as due to 
exposure to herbicides, is denied.

Service connection for bilateral inguinal hernias, to include 
as due to exposure to herbicides, is denied.

Service connection for cataracts, to include as due to 
exposure to herbicides, is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


